Rao, Judge:
This appeal for reappraisement involves tbe question of the proper dutiable value of certain encyclopedias, printed in the Netherlands, in the English language. The merchandise in question was entered at the invoice value of $48 each, less a trade discount of 30 per centum, plus 3 per centum, plus packing, and was appraised as entered.
This case has been submitted for decision upon an oral stipulation of fact entered into by respective counsel at the time of trial. Said stipulation reads as follows:
Mb. Klingaman: This appeal covers unbound encyclopedias which were entered by the plaintiff at what I understand to be the value of bound books; in other words, too high.
Counsel agree that at the time in question, the cost of production was the proper method for valuing these volumes and that the figure was 63.26 florins each, plus cases and packing.
Mb. Wilowski: Yes. After consultation with Mr. Rubenson, the examiner, the Government so concedes.
Upon the agreed facts, I find cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for determining the value of said merchandise and that such value is 63.26 florins each, plus cases and packing.
Judgment will be entered accordingly.